Labor Contract Party A:Zhejiang Kandi Vehicle Co., Ltd. Address:Jinhua Industry Zong, Jinhua City, Zhejiang Province Party B:Hu Xiaoming ID No. Party A and Party B make this contract on the principle of voluntaries and equality through mutual negotiation in accordance with Labor Law of the People’s Republic of China and other relevant prescriptions. 1. Term of labor contract The term of contract shall be10year(s) from this 10thday of June(month) 2004, (year) to this 9thday ofJune(month), 2014(year). 2. Scope of work Party B agrees to work at the post of
